Title: To James Madison from Thomas Rowland, 16 September 1815
From: Rowland, Thomas
To: Madison, James


                    
                        Sir,
                        Detroit, September 16th. 1815
                    
                    I have the honour to acknowledge the receipt of the appointment, of Marshal, of the United States in and for the Territory of Michigan, which is thankfully accepted. I have the honour to be sir with high respect Your Obt. Svt.
                    
                        
                            Thomas Rowland
                        
                    
                